FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                         No. 12-30337
                Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           6:10-cr-60066-
                                                      HO-1
 STEVEN DWIGHT HAMMOND,
              Defendant-Appellee.



                                                   No. 12-30339
 UNITED STATES OF AMERICA,
                Plaintiff-Appellant,                 D.C. No.
                                                  6:10-cr-60066-
                     v.                               HO-2

 DWIGHT LINCOLN HAMMOND, JR.,
              Defendant-Appellee.                    OPINION



        Appeal from the United States District Court
                 for the District of Oregon
        Michael R. Hogan, District Judge, Presiding

                 Submitted December 3, 2013*
                     Seattle, Washington


  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                 UNITED STATES V. HAMMOND

                      Filed February 7, 2014

     Before: Richard C. Tallman and Carlos T. Bea, Circuit
      Judges, and Stephen J. Murphy, III, District Judge**

                    Opinion by Judge Murphy


                           SUMMARY***


                           Criminal Law

    On appeals by the government, the panel vacated
sentences for maliciously damaging the real property of the
United States by fire, in violation of 18 U.S.C. § 844(f)(1),
and remanded for resentencing, in cases in which the
defendants set fires on their ranch land that spread to public
land.

    The panel rejected the defendants’ contention that the
government waived its right to appeal the sentences in the
plea agreements or otherwise failed to preserve its objection
to the sentences. The panel explained that the principles
governing the formation and interpretation of plea agreements
leave no room for implied waivers.




    **
     The Honorable Stephen J. Murphy, III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V. HAMMOND                     3

    The panel held that the district court illegally sentenced
the defendants to terms of imprisonment less than the
statutory minimum. The panel observed that although the
district court attempted to justify lesser sentences on Eighth
Amendment grounds, sentencing the defendants to five years
of imprisonment would not have been unconstitutional.


                        COUNSEL

Kelly A. Zusman, Assistant United States Attorney; S.
Amanda Marshall, United States Attorney, District of
Oregon, Portland, Oregon, for Plaintiff-Appellant.

Lawrence H. Matasar, Lawrence Matasar, P.C., Portland,
Oregon, for Defendant-Appellee Steven Dwight Hammond.

Marc D. Blackman and Kendra M. Matthews, Ransom &
Blackman, LLP, for Defendant-Appellee Dwight Lincoln
Hammond, Jr.


                         OPINION

MURPHY, District Judge:

    The government appeals the sentences of Steven and
Dwight Hammond, whom a jury convicted of maliciously
damaging the real property of the United States by fire, in
violation of 18 U.S.C. § 844(f)(1). The convictions carried
minimum sentences of five years of imprisonment, but citing
Eighth Amendment concerns, the district court sentenced
Steven to only twelve months and one day of imprisonment
and Dwight to only three months of imprisonment. Because
4              UNITED STATES V. HAMMOND

the sentences were illegal and the government did not waive
its right to appeal them, we vacate the sentences and remand
for resentencing.

I. Background

    The Hammonds have long ranched private and public
land in Eastern Oregon. Although they lease public land for
grazing, the Hammonds are not permitted to burn it without
prior authorization from the Bureau of Land Management.
Government employees reminded Steven of this restriction in
1999 after he started a fire that escaped onto public land.

    But in September 2001, the Hammonds again set a fire on
their property that spread to nearby public land. Although the
Hammonds claimed that the fire was designed to burn off
invasive species on their property, a teenage relative of theirs
testified that Steven had instructed him to drop lit matches on
the ground so as to “light up the whole country on fire.” And
the teenager did just that. The resulting flames, which were
eight to ten feet high, spread quickly and forced the teenager
to shelter in a creek. The fire ultimately consumed 139 acres
of public land and took the acreage out of production for two
growing seasons.

    In August 2006, a lightning storm kindled several fires
near where the Hammonds grew their winter feed. Steven
responded by attempting back burns near the boundary of his
land. Although a burn ban was in effect, Steven did not seek
a waiver. His fires burned about an acre of public land.

    The government ultimately prosecuted the Hammonds on
charges related to these and other fires. After trial, the jury
deliberated several hours and returned a partial verdict. The
                  UNITED STATES V. HAMMOND                              5

jury convicted Steven of two counts and Dwight of one count
of maliciously damaging the real property of the United
States by fire, in violation of 18 U.S.C. § 844(f)(1), based on
their respective roles in the September 2001 and August 2006
fires. The jury also acquitted the Hammonds of some charges
and failed to reach a verdict on others, including conspiracy
charges brought against Steven and Dwight. The judge then
instructed the jury to continue deliberating.

    While the jury deliberated on the remaining charges, the
parties reached an oral agreement and presented it to the
court.1 The government told the court that the Hammonds had
agreed to “waive their appeal rights” — except with respect
to ineffective assistance of counsel claims — “and accept the
verdicts as they’ve been returned thus far by the jury.” In
return, the government promised to “recommend” that
Steven’s sentences run concurrently and agreed that the
Hammonds “should remain released pending the court’s
sentencing decision.”

    The Hammonds agreed with the government’s summary
of the plea agreement. Their attorneys also added that the
Hammonds wanted the “case to be over” and hoped to “bring
th[e] matter to a close.” According to the defense, the “idea”
of the plea agreement was that the case would “be done with
at the sentencing” and that the “parties would accept . . . the
sentence that’s imposed.” The district court then accepted the
plea agreement and dismissed the remaining charges.


  1
    Although the Hammonds did not enter guilty pleas, the Hammonds
agreed not to contest the jury verdicts in exchange for the government
moving to dismiss other charges. The resulting posture is the same as that
following a plea agreement. We thus will refer to the oral agreement here
as a plea agreement and apply to it the law governing plea agreements.
6              UNITED STATES V. HAMMOND

    At sentencing, the court found that the guidelines range
for Steven was 8 to 14 months and for Dwight was 0 to 6
months. Yet their convictions carried five-year minimum
terms of imprisonment. See 18 U.S.C. § 844(f)(1). The
government accordingly recommended five-year sentences of
imprisonment and argued — both in its sentencing
memorandum and at sentencing — that the court lacked
discretion to impose lesser sentences.

    The court, however, concluded that the Eighth
Amendment required deviation from the statutory minimum.
Observing that Congress probably had not intended for the
sentence to cover fires in “the wilderness,” the court reasoned
that five-year sentences would be grossly disproportionate to
the severity of the Hammonds’ offenses. The court then
sentenced Steven to two concurrent terms of twelve months
and one day of imprisonment and Dwight to three months of
imprisonment.

II. Standard of Review

    We review both a waiver of appeal and the legality of a
sentence de novo. See United States v. Bibler, 495 F.3d 621,
623 (9th Cir. 2007) (waiver of appeal); United States v. Dunn,
946 F.2d 615, 619 (9th Cir. 1991) (legality of a sentence).

III.     Discussion

       A. Waiver

    A threshold issue is whether the government waived its
right to appeal the Hammonds’ sentences in the plea
agreement or otherwise failed to preserve its objection. We
find no grounds for dismissing the appeal.
               UNITED STATES V. HAMMOND                      7

    The Hammonds first argue that the government waived its
right to appeal in the plea agreement. Because a plea
agreement is partly contractual in nature, we interpret it from
the perspective of a reasonable defendant. See United States
v. De la Fuente, 8 F.3d 1333, 1337–38 (9th Cir. 1993). But
there is no ambiguity here to interpret. A reasonable
defendant would expect that the absence of any statements on
the government’s right to appeal simply means that no waiver
was contemplated. See United States v. Anderson, 921 F.2d
335, 337–38 (1st Cir. 1990).

    The Hammonds respond by arguing that the statements of
defense counsel show that an all-around waiver of appellate
rights was the sine qua non of the plea agreement. The
record, however, belies that assertion. The statements made
by defense counsel just before the judge accepted the plea
agreement underscore that all parties sought to resolve the
case swiftly, but finality was not the only benefit supporting
the plea agreement. Other benefits included favorable
recommendations from the government and the dismissal of
charges. We thus cannot reasonably read defense counsels’
references to finality as meaning that no party could take an
appeal.

   Assuming then that the plea agreement is silent on the
government’s right of appeal, the Hammonds urge us to
imply a waiver into the plea agreement. We have never
before done so. But relying on United States v. Guevara,
941 F.2d 1299 (4th Cir. 1991), the Hammonds argue that
construing the government’s silence as an implied waiver will
promote fairness and finality. We reject that position.

   The principles governing the formation and interpretation
of plea agreements leave no room for implied waivers.
8              UNITED STATES V. HAMMOND

Federal Rule of Criminal Procedure 11, not the common law
of contracts, governs the making of plea agreements. See
United States v. Escamilla, 975 F.2d 568, 571 n.3 (9th Cir.
1992); United States v. Partida-Parra, 859 F.2d 629, 634 (9th
1988). Although Rule 11 gives courts discretion to accept or
reject a plea agreement, it does not authorize courts to remake
a plea agreement or imply terms into one. See United States
v. Benchimol, 471 U.S. 453, 455 (1985) (per curiam) (“Rule
11[] . . . speaks in terms of what the parties in fact agree to,
and does not suggest that such implied-in-law terms as were
read into this agreement by the Court of Appeals have any
place under the rule.”); United States v. Stevens, 548 F.2d
1360, 1362 (9th Cir. 1977) (observing that Congress rejected
a version of Rule 11 that would have allowed a court to
modify a plea agreement in favor of the defendant). We
accordingly “enforce the literal terms” of a plea agreement,
construing only ambiguous language in the defendant’s favor.
United States v. Franco-Lopez, 312 F.3d 984, 989 (9th Cir.
2002); see also United States v. Johnson, 187 F.3d 1129,
1134–35 (9th Cir. 1999). These principles preclude us from
implying a waiver where none exists.

    Moreover, nothing in the nature of plea agreements
requires that each promise must be “matched against a mutual
and ‘similar’ promise by the other side.” United States v.
Hare, 269 F.3d 859, 861 (7th Cir. 2001). To be sure, the idea
behind a plea agreement is that each side waives certain rights
to obtain some benefit. See Partida-Parra, 859 F.2d at 633.
But there are ample reasons that a defendant might enter a
plea agreement short of extinguishing the government’s right
to appeal, including the possibility of a lower sentence and
the dismissal of other charges. Hare, 269 F.3d at 861; cf.
Brady v. United States, 397 U.S. 742, 752 (1970) (listing
possible reasons for entering a plea). For example, the
               UNITED STATES V. HAMMOND                     9

Hammonds negotiated for favorable recommendations from
the government and the dismissal of charges. Such benefits
are consideration enough to support a plea agreement. See
Hare, 269 F.3d at 861–62.

    Finally, contrary to the Hammonds’ assertion, the record
leaves no doubt that the government preserved the objection
to the sentences that it raises on appeal. Nowhere did the
government make a “straightforward” concession. United
States v. Bentson, 947 F.2d 1353, 1356 (9th Cir. 1991). Nor
did the government fail to give the district court an
opportunity to address the argument it raises on appeal. See
United States v. Grissom, 525 F.3d 691, 694–95 (9th Cir.
2008). In its sentencing memorandum and at sentencing, the
government argued that the trial judge lacked discretion to
deviate from the statutory minimum. The government thus
preserved its objection, and we may hear its appeal.

   B. Sentences

    Turning now to the merits, we hold that the district court
illegally sentenced the Hammonds to terms of imprisonment
less than the statutory minimum. A minimum sentence
mandated by statute is not a suggestion that courts have
discretion to disregard. See United States v. Wipf, 620 F.3d
1168, 1169–70 (9th Cir. 2010). The court below was bound
to sentence the Hammonds to five-year terms of
imprisonment. See 18 U.S.C. 844(f)(1). Although the district
court attempted to justify lesser sentences on Eighth
Amendment grounds, sentencing the Hammonds to five years
of imprisonment would not have been unconstitutional.

    Rather than categorically challenge five-year sentences
for arson, the Hammonds argue that the sentences would be
10              UNITED STATES V. HAMMOND

constitutionally disproportionate “under the unique facts and
circumstances of this case.” We assess this type of Eighth
Amendment challenge by “compar[ing] the gravity of the
offense to the severity of the sentence.” United States v.
Williams, 636 F.3d 1229, 1232 (9th Cir. 2011) (citing
Graham v. Florida, 560 U.S. 48, 60 (2010)). Only in the “rare
case in which this threshold comparison leads to an inference
of gross disproportionality,” do we then “compare the
defendant’s sentence with the sentences received by other
offenders in the same jurisdiction and with the sentences
imposed for the same crime in other jurisdictions.” Graham,
560 U.S. at 60 (internal citations and quotation marks
omitted).

    Here, we need not progress beyond the first step.
Congress has “broad authority” to determine the appropriate
sentence for a crime and may justifiably consider arson,
regardless of where it occurs, to be a serious crime. Solem v.
Helm, 463 U.S. 277, 290 (1983). Even a fire in a remote area
has the potential to spread to more populated areas, threaten
local property and residents, or endanger the firefighters
called to battle the blaze. The September 2001 fire here,
which nearly burned a teenager and damaged grazing land,
illustrates this very point.

    Given the seriousness of arson, a five-year sentence is not
grossly disproportionate to the offense. The Supreme Court
has upheld far tougher sentences for less serious or, at the
very least, comparable offenses. See Lockyer v. Andrade,
538 U.S. 63 (2003) (upholding a sentence of fifty years to life
under California’s three-strikes law for stealing nine
videotapes); Ewing v. California, 538 U.S. 11 (2003)
(upholding a sentence of twenty-five years to life under
California’s three-strikes law for the theft of three golf clubs);
               UNITED STATES V. HAMMOND                    11

Hutto v. Davis, 454 U.S. 370 (1982) (per curiam) (upholding
a forty-year sentence for possession of nine ounces of
marijuana with the intent to distribute); Rummel v. Estelle,
445 U.S. 263 (1980) (upholding a life sentence under Texas’s
recidivist statute for obtaining $120.75 by false pretenses).
And we and other courts have done the same. See, e.g.,
United States v. Tolliver, 730 F.3d 1216, 1230–32 (10th Cir.
2013) (upholding a 430-month sentence for using arson in the
commission of a felony); United States v. Major, 676 F.3d
803, 812 (9th Cir. 2012) (upholding a 750-year sentence for
offenses under 18 U.S.C. § 924(c)), cert. denied, 133 S. Ct.
280; United States v. Meiners, 485 F.3d 1211, 1212–13 (9th
Cir. 2007) (per curiam) (upholding a fifteen-year sentence for
advertising child pornography); United States v. Uphoff,
232 F.3d 624, 625–26 (8th Cir. 2000) (upholding a five-year
sentence for arson of a building).

    Because the district court erred by sentencing the
Hammonds to terms of imprisonment less than the statutory
minimum, we vacate the sentences and remand for
resentencing in compliance with the law.

   VACATED AND REMANDED.